Citation Nr: 0907286	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-10 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from February 1958 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefits currently sought on appeal.

The record reveals that the Board has previously referred a 
number of unadjudicated claims back to the RO for appropriate 
action.  However, there is no evidence of any action taken on 
these claims to date.  The evidence of record indicates that 
the Veteran and his representative have raised claims for 
entitlement to service connection for a heart condition, 
anxiety, sleep apnea, and malnutrition, all as secondary to 
the Veteran's service-connected bronchial asthma.  See, e.g., 
Representative's statement, October 2006 (referencing heart 
condition, anxiety disorder, and sleep disorder); Private 
medical nexus opinion, September 2006 (referencing heart 
disease); Veteran's statement, September 2006 (referencing 
heart disease); Private medical opinion, May 1974 
(referencing malnutrition); Private medical opinion, October 
1973 (referencing anxiety).  Therefore, these claims are 
again referred to the RO for proper action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  38 C.F.R. 
§ 3.159(c) (2008).  In this case, the Veteran states that he 
has frequently been hospitalized due to his service-connected 
asthma.  See Personal statements, May 2007 & September 2005.  
As VA is on notice that these private medical records exist 
and are potentially relevant to the Veteran's claims, all 
reasonable effort to obtain the outstanding private hospital 
treatment records must be undertaken.  The Veteran is 
specifically informed that it is in his best interest to 
clearly identify the name of any hospital in which he has 
received emergency and/or in-patient care for his bronchial 
asthma, to include the name and location of the facility and 
the approximate dates of treatment.  

Also, in correspondence to VA, the Veteran refers to 
compensation received from the Social Security Administration 
(SSA), although it is unclear whether this compensation is 
based upon disability or retirement.  See, e.g., Veteran's 
statement, August 2007.  In either case, there are no SSA 
records currently associated with the claims file.  Because 
VA has a duty to acquire a copy of any decision that grants 
SSA disability benefits, and any further delay for additional 
remand in the future should be avoided, VA should determine 
whether the Veteran currently receives SSA disability 
benefits.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  If so, 
the medical records upon which that determination is based 
must be obtained.  

In the event that additional hospital treatment or SSA 
records are obtained, a contemporaneous medical examination 
should be requested to review the new evidence and 
contemporaneously determine whether it is at least as likely 
as not that the Veteran's service-connected asthma renders 
him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.16 (2008).  

Finally, the Court of Appeals for Veterans Claims has 
recently determined that additional notification is required 
in certain claims for increased ratings.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Corrective notice must be 
provided in this appeal.  

Accordingly, the case is REMANDED for the following action:

1. Pursuant to the holding in Vazquez, 
notify the Veteran that to substantiate 
his claim for an increased rating for 
bronchial asthma, he must provide, or 
ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the claimed 
condition, to include the effect that 
worsening has on his employability and 
daily life.  Examples of the types of 
medical and lay evidence that the 
Veteran may submit should also be 
included.  The letter should indicate 
that a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0% to as much 
as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
It should also provide at least general 
notice of the relevant diagnostic 
criteria.  

2.  Determine whether the Veteran 
currently receives SSA disability 
benefits.  If so, contact the Social 
Security Administration for the purpose 
of obtaining a copy of the decision and 
all medical records relied upon in 
conjunction with the Veteran's 
successful claim for SSA benefits.  

3.  Contact the Veteran to request 
sufficient information to identify and 
locate any outstanding private 
treatment records, specifically to 
include the Florida hospital(s) 
identified in the November 2008 VA 
examination, and any other hospitals 
from which the Veteran has received 
emergency and/or in-patient treatment 
for his service-connected asthma.  
Obtain consent and authorization to 
release medical information from any 
identified provider and obtain the 
identified treatment records.  

4.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

5.  If, and only if, additional medical 
records pertaining to treatment of the 
Veteran's service-connected asthma are 
obtained, schedule the Veteran for a TDIU 
examination to determine whether it is at 
least as likely as not that his service-
connected asthma renders him unable to 
secure or follow a substantially gainful 
occupation.  All necessary studies and 
tests must be conducted. The examiner 
must provide a complete rationale for any 
opinion expressed.

6.  Thereafter, readjudicate the issues 
on appeal, to include extraschedular 
consideration if applicable.  If the 
determinations remain unfavorable to the 
Veteran, he and his representative must 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination which may be requested 
pursuant to this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the Veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2008) failure to cooperate by attending a 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




